Per Curiam:
The first four assignments are not in accordance with the rules of court, and will not be considered. We fail to discover error in the portion of the charge embraced in the fifth assignment. The language of the court was justified by the evidence, and was free from error. The sixth assignment alleges that the court erred in charging the jury that “if they were both *128guilty of negligence, the plaintiff could not recover. The law does not stop to measure the degree of negligence on the part of the plaintiff.” Not only is this free from error, but it is strictly accurate. The rule is, that if the plaintiff’s negligence contributed in any degree, however slight, to the injury, he cannot recover. The matter referred to in the seventh assignment is not the subject of error, and, if it were, no harm is done, as the supplemental charge is given, and error assigned to it. The words objected to in the supplemental charge about reading a newspaper, were used merely by way of illustration, and did not purport to be an extract from the evidence. The illustration was proper, and could have done the plaintiff no injury.
Judgment affirmed.